Citation Nr: 1603463	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1987 to April 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for myofascial lumbar syndrome (claimed as a back condition).  

In May 2014 and January 2015, the Board remanded the claim for additional development by the originating agency.  It has now returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a back disability, to include as secondary to a service-connected left knee condition.  In a November 2015 telephone contact, the Veteran requested a hearing before the Board.  Hearings before the Board at the RO are scheduled in person (a Travel Board hearing) or by videoconference.  Upon remand, the requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the requested hearing before a Veterans Law Judge of the Board at the RO following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2015).  The Veteran must receive notice of the hearing at her current address of record. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




